DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Application
Receipt of the Request for Continued Examination (RCE under 37 CFR 1.114), the Response and Amendment filed 10/14/2020 is acknowledged.
The status of the claims upon entry of the present amendment stands as follows:
Pending claims: 39-59
Withdrawn claims: None
Previously cancelled claims: 1-38
Newly cancelled claims: 41, 43, 52, and 56
Amended claims: 39 and 42 
New claims: None
Claims currently under consideration: 39, 40, 42, 44-51, 53-55 and 57-59
Currently rejected claims: 39, 40, 42, 44-51, 53-55 and 57-59
Allowed claims: None

Claim Objections
Claim 44 is objected to because of the following informalities: the claim depends from claim 43, which has been cancelled. Appropriate correction is required. For examination purposes, the claim is presumed to be intended to depend from claim 39.
Claims 57-59 are objected to because of the following informalities: the claims depend from claim 56, directly or indirectly, which has been cancelled. Appropriate correction is required. For examination purposes, the claims are presumed to be intended to depend from claim 39.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 39, 40, 42, 44-51, 53-55 and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Leusner et al. (U.S. 6,468,568 B1) in view of Sagi et al. (U.S. 2008/0199540 A1).
Regarding claim 39, Leusner et al. discloses an encapsulated calcium carbonate composition (C6, L60-L62; C11, L22-L25) comprising a plurality of solid encapsulated calcium carbonate particles each including (i) a calcium carbonate core (C11, L22-L40); and (ii) an encapsulation matrix that completely coats the calcium carbonate core, where the matrix is composed of one or more coating layers that each at least partly coats the calcium carbonate core, where the matrix is a combination of all coating layers (C6, L62-L64; C8, L23-L26), wherein the coating layer includes at least one encapsulating agent that is a lipid that is an oil (C12, L7-L14).
Leusner et al. does not disclose the calcium carbonate as being amorphous, the core as additionally comprising an agent for stabilizing ACC in an amorphous form, or that the encapsulation matrix retains calcium carbonate in amorphous form upon exposure to humidity or aqueous media.
However, Sagi et al. discloses an encapsulated ACC core including ACC ([0062], [0004]-[0005], [0010]-[0011]) and at least one agent stabilizing the ACC in amorphous form ([0005], [0009], [0011]).
It would have been obvious to one having ordinary skill in the art to utilize amorphous calcium carbonate and an accompanying stabilizing agent as the calcium carbonate of Leusner et 
As for the stability of the amorphous calcium carbonate, Leusner et al. discloses that the encapsulated components “may be dried to a sufficiently low moisture content which assures a sufficiently prolonged storage stability or shelf life” of at least about 36 months (C18, L7-L13), which is presumed to indicate that the encapsulated material would remain unchanged while stored under dry conditions. Leusner et al further discloses that the “encapsulation delays release of the encapsulant to the small intestines rather than in the mouth or stomach” (C8, L30-L32), where such a delay in release is understood as indicating that the encapsulated material would 
As for claim 40, the previous analysis related to claim 39 showed that the encapsulation matrix substantially would retain the ACC in amorphous form upon exposure to aqueous media.
As for claim 42, Sagi et al. discloses the inclusion of carboxymethyl cellulose as a disintegrant ([0061]). The inclusion of such a cellulose derivative into the composition of Leusner et al. would be obvious to the extent that such an effect would be desired for a particular delivery form of the composition of Leusner et al.
As for claim 44, Leusner et al. discloses the lipid may be vegetable oil (C12, L7-L14).
As for claims 45 and 46, Leusner et al. discloses the encapsulation matrix as including a surfactant (claim 45) that is a sucrose ester of a fatty acid (claim 46) (specifically, sucrose polyesters) (C12, L7-L16).
As for claim 47, Sagi et al. discloses the agent stabilizing the ACC in amorphous form as being an organic compound comprising a hydroxyl (e.g., lactose) ([0011]).
As for claim 48, Leusner et al. discloses the calcium component and the encapsulation matrix as being at a weight ratio in the range of 1:5 to 5:1 (C11, L55-L64; C13, L9-L18).
As for claims 49 and 50, Leusner et al. disclose the encapsulation matrix as including at least two coating layers (C8, L23-L25) (claim 49), wherein one layer comprises a film-forming polymer (C8, L25-L26; C8, L60-L63; C9, L23-L24, showing inulin is a polymer; C15, L15-L19, 
As for claim 51, Sagi et al. discloses the ACC core as including silica (i.e., silicon dioxide) ([0011]).
As for claim 53, Leusner et al. discloses the encapsulated material is inert when mixed with a food article (C7, L38-L45).
As for claim 54, Leusner et al. discloses the composition does not alter the taste (C6, L50-L54), color (C6, L55-L56) or pH when mixed with a food article (C7, L43-L45, where prevention of adverse reaction of calcium with other food components is considered to include maintaining a stable pH when mixed with a food product).
As for claim 55, Leusner et al. discloses that encapsulation avoids “[a]dverse interaction, reaction, or complexing of calcium with proteins or other food components, during storage, or during heating or cooking in the preparation of the food” (C7, L42-L45). Sagi et al. discloses that the stabilizing agent maintains the ACC in an amorphous form for up to several years ([0005]). Since the encapsulation of Leusner et al. would protect the encapsulated ACC from an aqueous or acidic medium, as well as heating, and the stabilizing agent would maintain the ACC in an amorphous form, encapsulated ACC as taught by Leusner et al. and Sagi et al. is interpreted as being especially stable. The claimed stability conditions are thus considered obvious to a skilled practitioner in light of the teachings of Leusner et al. and Sagi et al.
As for claims 57-59, Leusner et al. discloses a food product including the encapsulated composition, the food product as being a dairy product (claim 57) that is fermented milk (claim 58) that is yogurt (claim 59) (C20, L9-L10).
Response to Arguments
Claim Rejections - 35 U.S.C. § 103 of claims 39-59 over Leusner et al. and Sagi et al.: Applicant’s arguments have been fully considered but they are not persuasive.
Applicant stated: “Examiner asserts that Lausner’s statement that it is preferable using insoluble source of calcium present is excessive and according to the Examiner, solubility of calcium source is irrelevant for the invention of Lausner.” (Applicant’s Remarks, p. 9, ¶3). Applicant asserted that Examiner neglected and contradicted the instruction of Leusner et al. as related to the preferred solubility (Applicant’s Remarks, p. 9, ¶4).
To clarify, Examiner only stated that: “Leusner et al. teaches a preference for insoluble calcium carbonate in order to minimize interaction with other components and minimize off-tastes, yet the reference previously taught that encapsulation was to control release of the calcium until the small intestine and to mask off-flavors, as noted by Applicant. There would remain virtually no benefit of using insoluble calcium carbonate where the encapsulation already imparts the noted benefits.” (Final Office Action filed 04/22/2020, ¶31). Such a statement does not amount to an assertion that solubility of the calcium source is irrelevant for the invention of Leusner et al., as Applicant argues. The reference clearly states that “[l]ow solubility of the calcium component is preferred” (C11, L5-L6), such that solubility clearly has some measure of importance in the composition. However, such a preference does not constitute teaching away from higher solubilities for the calcium source. As noted previously, MPEP 2123 states: “Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.” The reference also teaches a preference for calcium carbonate as the calcium source (C11, L22-L25) yet nonetheless discloses numerous other suitable calcium sources (C10, L62 – C11, L5). Indicating a preference for calcium 
Applicant then reasserted that the primary aim of Leusner et al. is to alleviate taste/texture problems with the calcium source (Applicant’s Remarks, p. 9, ¶5 – p. 10, ¶3).
As discussed in paragraph 31 of the Final Office Action, Examiner maintains that Leusner et al. cannot be fairly characterized as disclosing a main purpose of masking the taste and feeling of nutrients in the mouth upon consumption, at least because the reference plainly discloses other aims of encapsulation, including providing a controlled release of the encapsulant in the small intestine (C6, L56-L59; C8, L30-L33) and prevention of interaction with the encapsulated material and other food components during storage or cooking (C7, L42-L45). Delay of release to the small intestine clearly is unrelated to taste/texture of composition, since there would be no need to protect the material in and through the stomach if the only aim was for improved taste/texture. Such a delayed release until the small intestine would only be related to a 
Applicant then argued that Sagi et al. does not disclose an encapsulated ACC core with at least one stabilizer, since paragraph [0062] is directed to a capsule comprising a plurality of powder granules that are not each individually encapsulated (Applicant’s Remarks, p. 10, ¶4).
However, the citation to paragraph [0062] was merely to highlight similarities between Leusner et al. and Sagi et al. in order to establish that they are analogous prior art references. The rejection merely states that “Sagi et al. discloses an encapsulated ACC core including ACC”, which corresponds to the gelatin capsule of paragraph [0062]. The claim rejection does not rely on Sagi et al. as disclosing a plurality a solid encapsulated particles that each include the core and the coating; Leusner et al. is relied on for disclosing such a limitation. Sagi et al. is relied only for the type of calcium carbonate, which may then be incorporated into the method/product of Leusner et al.
Regarding the stability limitation, Applicant next argued Leusner et al. refers to stability only in dry conditions (Applicant’s Remarks, p. 10, ¶6). Applicant argued that the reference is silent about long-term stability in aqueous media. Id. Applicant asserted that even if crystalline calcium carbonate were maintained in a stable condition, there would be still be no basis for determining stability of amorphous calcium carbonate. (Applicant’s Remarks, p. 10, ¶6 – p. 11, ¶1). Applicant emphasized that the claimed composition are stable for “long periods of storage” in relatively harsh environments (Applicant’s Remarks, p. 11, ¶3).
However, claim 39 does not require any period of stability, but instead merely requires “wherein the encapsulation matrix retains calcium carbonate in amorphous form upon exposure to humidity or aqueous media”. Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Applicant’s arguments thus do not correspond in scope with the claims and are consequently unpersuasive as related to claim 39.
Claim 55 does require particular stability limitations. As detailed in the claim rejection, though, Examiner maintains that the disclosure in Leusner et al. that encapsulation avoids “[a]dverse interaction, reaction, or complexing of calcium with proteins or other food components, during storage, or during heating or cooking in the preparation of the food” (C7, L42-L45) is adequate to conclude that the encapsulation would prevent decomposition of the coated material due to exposure to environmental conditions—regardless of whether the coated material is crystalline or amorphous calcium carbonate, or any of the other calcium sources disclosed in Leusner et al. Such storage cannot be said to apply merely in dry conditions, as Applicant asserts, but is properly understood as simply applying to any conditions in which the coating keeps the coated material separate from the outside environment. The indication that the encapsulation avoids adverse interaction/reaction with “other food components”, where the material may be in food products such as a dairy product (i.e., an aqueous medium) (C20, L9), suggests that storage would not be limited merely to dry storage. Considered together with the disclosure in Sagi et al. of the stabilizing agent and its effect on amorphous calcium carbonate, Examiner maintains that the disclosure of the references is adequate to deem the claimed stability limitations obvious.
Applicant then again argued that the claimed subject matter and Leusner et al. have different aims, in that Leusner et al. is directed to encapsulation for the purpose of improved taste and the claimed subject matter is directed toward imparting stability to the amorphous calcium 
However, MPEP 2144 IV states: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” That Leusner et al. may have a different aim than that of the present claims does not preclude reliance on the reference for its teaching regarding the encapsulation of calcium carbonate.
The film-forming polymer is only claimed as an alternative in claim 39, and thus need not be disclosed in the prior art in order for claim 39 to be rejected on the basis of obviousness. Claim 42 effectively requires the presence of the film-forming polymer in the form of a cellulose derivative. Examiner maintains that the disclosure of such a component as a disintegrant in Sagi et al. renders the inclusion of such a component obvious as detailed in the claim rejection.
Applicant then argued that a practitioner would not have had any motivation for replacing the insoluble calcium carbonate with a more soluble amorphous calcium carbonate (Applicant’s Remarks, p. 12, ¶1).
As discussed previously herein, though, the calcium carbonate in Leusner et al. is only described as preferably having low solubility. The indication of such a preference does not constitute teaching against other embodiments and such embodiments are not rendered non-obvious based only on the teaching of a preferred embodiment. Examiner maintains that relatively broad instruction in Leusner et al. regarding suitable calcium sources is adequate to deem any form of calcium carbonate obvious.
Applicant further argued that a practitioner would not have used carboxymethyl cellulose as a film-forming agent based on the teaching of Sagi et al. (Applicant’s Remarks, p. 12, ¶2).
Again, MPEP 2144 IV states: “The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant.” That Sagi et al. may have a different intent in adding carboxymethyl cellulose than that of the present claims does not preclude reliance on the reference for its teaching regarding the inclusion of the component. Examiner maintains its inclusion would be obvious.
Presumably in reference to claim 51, Applicant then asserted the Examiner incorrectly asserted that Sagi et al. discloses the ACC core as comprising silica, since the reference allegedly does not disclose the silica as being “a part of ACC particle” (Applicant’s Remarks, p. 12, ¶3).
However, claim 39 merely requires the ACC particles to comprise “an ACC core including ACC and at least one agent stabilizing the ACC in amorphous form”. The “ACC core” is interpreted as being all the material that is encapsulated by the encapsulation matrix. There is no requirement in the claim that the ACC core is comprised of ACC integrated in some manner with the stabilizing agent, or for claim 51, with the silica. The claims are interpreted as merely requiring that the silica be present with the ACC in the core of the particles, where the mixture of components is then encapsulated. Examiner maintains that the teaching of Sagi et al., wherein silicon dioxide is taught as being included as an excipient together with ACC, is adequate to deem the claimed limitation that the ACC core includes silica obvious. Applicant’s argument is unpersuasive.
The rejection of claim 39 has been maintained herein.
The rejections of claims 40, 42, 44-51, 53-55 and 57-59, which depend from claim 39 and are rejected based on the same prior art, are additionally maintained herein.
Applicant then addressed comments in the Advisory Action that were directed to provisional claim rejections should the submitted claim set have been entered (Applicant’s Remarks, p. 12, ¶4 – p. 13, ¶3).
Since the claim set submitted with the After-Final Response was not entered and Applicant has addressed the potential issues via amendments in the present claim set, the rejections are not necessary.
Conclusion
Claims 39, 40, 42, 44-51, 53-55 and 57-59 are rejected.
No claims are allowed at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P MORNHINWEG whose telephone number is (571)270-5272. The examiner can normally be reached on 8:30AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Le can be reached on 571-272-0903. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications 

/JEFFREY P MORNHINWEG/Primary Examiner, Art Unit 1793